Appeal and cross appeal from an order of Supreme Court, Onondaga County (Murphy, J.), entered March 18, 2002, which, inter alia, denied the motion of defendants William Parker, Jr., and JD Mobil Service for summary judgment and denied the cross motion of plaintiffs for partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Onondaga County, Murphy, J. Present — Pigott, Jr., P.J., Pine, Hurlbutt, Gorski and Lawton, JJ.